Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed August 8, 2022 has been received, Claims 1-10, 12, and 15-20 are currently pending, with Claims 17-20 remaining withdrawn from prosecution at this time.

Specification
1.	The amendment filed August 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In para.16 “More specifically, a configuration of the shoe-opening spring may prevent it from exerting pressure on the lateral and medial sides of a foot that has been placed in the shoe.” And in para.41 “An inside surface of the medial spring 30' may assume a concave curvature that, when positioned adjacent to a medial side of a foot, receives the medial side of the foot without exerting pressure on or being felt by the medial side of the foot. An inside surface of the lateral spring 40' may assume a concave curvature that, when positioned adjacent to a lateral side of the foot, receives the lateral side of the foot without exerting pressure against or being felt by the lateral side of the foot.”
Applicant is required to cancel the new matter in the reply to this Office Action.

2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 16 recites “the medial spring of the shoe-opening spring…receives the medial side of the foot without exerting pressure on the medial side of the foot; and…the lateral spring of the shoe-opening spring…receives the lateral side of the foot without exerting pressure on the lateral side of the foot”. After a full review of Applicant’s disclosure it appears there is no support for the claim limitation that the medial and lateral springs do not exert pressure on the sides of the foot. The specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
3.	Claim 16 is objected to because of the following informalities: Claim 16 recites “the medial spring of the shoe-opening spring…receives the medial side of the foot without exerting pressure on the medial side of the foot; and…the lateral spring of the shoe-opening spring…receives the lateral side of the foot without exerting pressure on the lateral side of the foot”. The limitation is indefinite as it is highly unclear how springs which receive the sides of the foot exert no pressure on the sides of the foot. There is no way for a foot to be inserted into the shoe and received by the medial and lateral springs without having some measure of pressure exerted on it. The claim is rejected as best understood by examiner. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “the medial spring of the shoe-opening spring…receives the medial side of the foot without exerting pressure on the medial side of the foot; and…the lateral spring of the shoe-opening spring…receives the lateral side of the foot without exerting pressure on the lateral side of the foot”. After a full review of Applicant’s disclosure it appears there is no support for the claim limitation that the medial and lateral springs do not exert pressure on the sides of the foot. The claim limitation fails to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

5.	Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 16 positively claims portions of the human anatomy, i.e. “receives the medial/lateral side of the foot”, which is not patent eligible subject matter. It is recommended that Applicant adopt language such as "configured to" be associated with the recited portions of human anatomy in order to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-10, 12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owings (US 2018/0110289).
Regarding Claim 1, Owings discloses a self-opening shoe, comprising: a shoe, including: a foot bed (104); an upper (102) over the foot bed (para.32; Fig.3A & 3B), the upper including: a medial side (medial side of 102) including an upper medial portion and an upper medial edge (as seen in Fig.3A & 3B); a lateral side (lateral side of 102) including an upper lateral portion and an upper lateral edge (as seen in Fig.3A & 3B); and a collar (edge of 102 at 106) defining an opening (106) of the shoe; a tongue positioned beneath the upper medial edge and the upper lateral edge of the upper (para.4); and a closure (i.e. lacing/310) associated with the medial edge and the lateral edge and positioned over a portion of the tongue (para.4 & 51-52); and a shoe-opening spring (200), including: a base (210a,220a) extending across the foot bed at a location beneath the tongue (para.4; Fig.3A & 3B), the base including a medial end (end of 210a which meets 210b) and a lateral end (end of 220a which meets 220b)(as seen in Fig.3B); a medial spring (210b) extending upwardly from the medial end of the base, the medial spring forcing the upper medial portion of the medial side of the upper medially outward (as seen in Fig.3A; para.54-55); and a lateral spring (220b) extending upwardly from the lateral end of the base, the lateral spring forcing the upper lateral portion of the lateral side of the upper laterally outward (as seen in Fig.3A; para.54-55).  

Regarding Claim 2, Owings discloses a self-opening shoe of claim 1, wherein the medial spring (210b) and the lateral spring (220b) of the shoe-opening spring (200) together maximize a size of the opening defined by the collar of the upper of the shoe to facilitate introduction of a foot into the opening and into the shoe and removal of the foot from the shoe and out of the opening (as seen in Fig.3A; para.50 & 54-55).  

Regarding Claim 3, Owings discloses a self-opening shoe of claim 1, wherein the closure (i.e. lacing/310) pulls the upper medial edge and the upper lateral edge toward each other (para.4 & 51-52), forces the medial spring and the lateral spring toward one another, and reduces a size of the opening defined by the collar (as seen in Fig.3A & 3B).  

Regarding Claim 4, Owings discloses a self-opening shoe of claim 1, wherein the medial spring and the lateral spring, upon releasing the closure (i.e. lacing/310), together loosen the closure (as seen in Fig.3A).  

Regarding Claim 5, Owings discloses a self-opening shoe of claim 1, wherein the base (210a,220a) of the shoe-opening spring includes a convex curvature (as seen in Fig.3A) between the medial spring (210b) and the lateral spring (220b).  

Regarding Claim 6, Owings discloses a self-opening shoe of claim 5, wherein a foot (1000), upon being introduced into the shoe, flattens the convex curvature of the base and forces the medial spring and the lateral spring toward one another (as seen in Fig.3A & 3B; para.50).  

Regarding Claim 7, Owings discloses a self-opening shoe of claim 1, wherein the closure comprises a lacing system (para.4).  

Regarding Claim 8, Owings discloses a self-opening shoe of claim 1, wherein the base (210a,220a) of the spring is positioned beneath an insole of the shoe (para.5; i.e. “the insole…is a thin member located within the upper and adjacent the plantar ‘lower’ surface of the foot”, and in Fig.3A one can see the base is embedded in the outsole 104, therefore, the spring would be positioned beneath the insole).  
Regarding Claim 9, Owings discloses a self-opening shoe of claim 1, wherein: the medial spring (210b) is incorporated into the medial side (medial side of 102) of the upper; and the lateral spring (220b) is incorporated into the lateral side (lateral side of 102) of the upper (as seen in Fig.3A & 3B; para.32).  

Regarding Claim 10, Owings discloses a self-opening shoe of claim 1, wherein the shoe-opening spring (200) is removable from the shoe (para.32; i.e. the spring 200 is capable of being removed from the shoe by a user, by hand or tool).  

Regarding Claim 12, Owings discloses a self-opening shoe of claim 1, wherein: the medial spring (210b) exerts a medially outward force sufficient to force a medial side of an upper of a shoe outward a desired medial distance; 3SLC_5775274.2the lateral spring (220b) exerts a laterally outward force sufficient to force a lateral side of the upper of the shoe outward a desired lateral distance (para.36 & 54-55); and the desired medial distance and the desired lateral distance enlarge an opening (106) of the shoe (as seen in Fig.3A & 3B).  

Regarding Claim 15, Owings discloses a self-opening shoe of claim 1, wherein: an inside surface of the medial spring (210b) of the shoe-opening spring has a concave curvature; and an inside surface of the lateral spring (220b) of the shoe-opening spring has a concave curvature (as seen in Fig.2A, 2B, 3A, & 3B).  

Regarding Claim 16, Owings discloses a self-opening shoe of claim 15, wherein: the concave curvature of the inside surface of the medial spring (210b) of the shoe-opening spring (as seen in Fig.2A & 3A), when positioned adjacent to a medial side of a foot (1000), receives the medial side of the foot without exerting pressure on the medial side of the foot (as seen in Fig.3B); and the concave curvature of the inside surface of the lateral spring (220b) of the shoe-opening spring (as seen in Fig.2A & 3A), when positioned adjacent to a lateral side of the foot, receives the lateral side of the foot without exerting pressure on the lateral side of the foot (as seen in Fig.3B).

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
7.	Applicant’s Remarks: Applicant asserts that the amendments made to the Specification negate the Specification objection and 35 U.S.C. 112(a) rejection, and that the amendments are supported by the original claim 16.
	Examiner’s Response: Examiner respectfully disagrees. Applicant’s amendments to the specification are new matter and will not be entered. Further, the claim limitation of Claim 16 (as noted in the claim objection) is indefinite as it is unclear how the claimed structures would exert no pressure on the sides of the user’s foot when the claim directly states that the sides of the user’s foot are received by the springs. For all of these reasons, Applicant’s arguments are not found persuasive and the limitation of Claim 16 is still at issue.

8.	Applicant’s Remarks: Applicant asserts that claim 16 does not recite that the foot is part of the self-opening shoe. Therefore, it is respectfully submitted that claim 16 is not directed to and does not encompass a "human organism" or even the foot of a "human organism." It is also respectfully submitted that a foot, as recited by claim 16, is not a "human organism." According to MPEP § 2105, a "human organism" is an entire human, "including human embryos and fetuses," but does not include parts of a "human organism," such as "genes [or] stems (sic) cells..." MPEP § 2105(III). 
	Examiner’s Response: Examiner respectfully disagrees and notes that Applicant has entirely misinterpreted MPEP § 2105(III), which clearly states “Congress has excluded claims directed to or encompassing a human organism from patentability”. The MPEP also does not define a human organism as being only an entire human. Claim 16 does positively recite a foot and Applicant has not amended the claims to avoid the 35 U.S.C. 101 rejection. It is recommended that Applicant adopt language such as "configured to" be associated with the recited portions of human anatomy in order to avoid positively claiming human anatomy. Applicant’s misleading arguments are not found persuasive and the rejection is maintained at this time.

9.	Applicant’s Remarks: Applicant asserts Owings does not expressly or inherently describe that either the medial side member 210 or the lateral side member 220 comprises a spring, as required by claim 1. Claim 2 is also patentable because Owings does not expressly or inherently describe that the medial side member 210 and lateral side member 220 maximize a size of the opening defined by the collar of the upper of the shoe to facilitate introduction of a foot into the opening and into the shoe and removal of the foot from the shoe and out of the opening. Instead, Owings describes that a hinge system 230 or a deformable support base 262 moves the medial side member 210 and lateral side member 220 apart from each other to maximize the size of the opening of the shoe. Claim 3 is also patentable because Owings does not expressly or inherently describe that a closure of the self-opening shoe pulls an upper medial edge and an upper lateral edge of the self-opening shoe toward each other, forcing the medial spring and the lateral spring toward one another, and reducing a size of the opening defined by the collar. Instead, Owings describes that insertion of a foot into the foot support system 200 forces the medial side member 210 and the lateral side member 220 into the "foot-containing configuration." Claim 4 is also patentable because Owings does not expressly or inherently describe that the medial side member 210 and lateral side member 220 comprise springs that, upon releasing the closure of the shoe, together loosen the closure. Rather, Owings describes that the medial side member 210 and lateral side member 220 remain in a "foot-containing configuration" while a foot is present within the foot support system 200, which would inherently prevent the medial side member 210 and lateral side member 220 of the foot support system 200 of Owings from loosening the closure of a shoe upon releasing the closure of the shoe. Claim 10 is also allowable because Owings does not expressly or inherently describe that the foot support system 200 is removable from the shoe 100. While paragraph [0032] of Owings describes the foot support system 200 as being "engaged and/or integrally formed with" the shoe 100, Owings does not, in paragraph [0032] or elsewhere, expressly or inherently describe that the foot support system 200 can be disengaged from, or is removable from, the shoe 100.
	Examiner’s Response: Examiner respectfully disagrees. Owings clearly teaches 210b and 220b each spring outward and inward via a spring (para.49-50 & 54-55), and therefore are a medial spring and a lateral spring, inasmuch as has been claimed by Applicant. Additionally, it is abundantly clear that the movement of 210b and 220b of Owings being moved apart from one another maximizes the size of the opening of the shoe and the being moved into the foot containing state reduces the size of the opening, these facts are openly acknowledged by Applicant as being taught by Owings. Applicant’s attempt to argue that the open and closed configurations of Owings do not meet the claim limitations of Claims 2 and 3 is misleading, as the claims only require that the medial and lateral springs maximize or reduce the size of the opening; limitations which are taught by Owings. Applicant’s argument, with regard to Claim 4, that a user’s foot being in the shoe of Owings would prevent the medial side member 210 and lateral side member 220 of the foot support system 200 of Owings from loosening the closure of a shoe upon releasing the closure of the shoe, is not found persuasive. Once a user releases the closure of Owings and begins to remove their foot from the shoe, 210b and 220b would move apart, loosening the closure. With regard to Claim 10, the rejection clearly lays out that 200 is capable of being removed from the shoe by a user, by hand or tool. Applicant’s arguments are not found persuasive.

10.	Applicant’s Remarks: Applicant asserts Claim 16 is also allowable because Owings does not expressly or inherently describe that the medial side member 210 or the lateral side member 220 of the foot support system 200 can respectively receive medial and lateral sides of a foot without exerting pressure on the medial and lateral sides of the foot. Although the Office has cited FIG. 3B of Owings as showing these claim elements, it is respectfully noted that FIG. 3B of Owings does not show the interaction between the foot support system 200 and a foot.
Examiner’s Response: Examiner respectfully disagrees. Insofar as has been defined and claimed by Applicant, 210b and 220b of Owings do not exert pressure on the sides of a user’s foot when inserted into the shoe, as 210b & 220b do not actively press into a user’s foot, but merely open and close. It is noted that the limitation of “without exerting pressure on the…side[s] of the foot”, does not make sense because it is well known that the sides of a shoe do exert a measure of pressure to the sides of a user’s foot when wearing the shoe, so it is entirely unclear how the claimed medial and layer springs would not exert any pressure on the foot. Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732